  
 
 
 
 
    
ROSE FENCE
,
 
INC
.
 
 
 
 
 
                    
   
225
 
 
359 NLRB No. 6
 
Rose Fence, 
I
nc. 
and
 
L
ocal
 
553, 
I
nternational
 
B
rot
h-
erhood
 
of
 
Teamsters
.
 
 
Cases 29

CA

0
30485
 
and
 
29

CA

0
30537
 
October
 
22
, 2012
 
DECISION AND ORDER
 
B
Y
 
M
EMBERS
 
H
AYES
,
 
G
RIFFIN
,
 
AND
 
B
LOCK
 
On 
January 27, 2012, Administrative Law Judge 
Mindy E. Landow issued the attached decision.  The R
e-
spondent filed exceptions and a supporting brief.  The 
Acting General Counsel filed cross
-
exceptions and a 
supporting brief, and the Respondent filed an answeri
ng 
brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and record in 
light of the exceptions and briefs and has decided to a
f-
firm the judge

s rulings, findi
ngs,
1
 
and conclusions and 
to adopt the recommended Order as modified.
2
 
                                        
        
 
1
 
We agree with the judge
, for the reasons she gave,
 
that each of the 
Respondent

s decisions to lay off 
an 
individual employee

made
 
co
n-
secutively
 
as work diminished

was a mandatory subject of
 
bargai
n-
ing
.  As the
 
Respondent unilaterally made those 
individual decisions 
after 
its
 
bargaining obligation 
arose
, t
he 
layoffs violated Sec. 8(a)(5)
.  
Further, even if the Respondent 
decided, b
efore its bargaining oblig
a-
tion arose, 
that it would later lay off employees as necessary, 
it was still 
required to bargain over the
 
postobligation individual layoff dec
i-
sions

inc
luding the number, timing, and terms of the layoffs

as
 
effects
 
of that earlier decision.  See 
Bridon Cordage, Inc.
, 329 NLRB 
258, 258

259 (1999) (although employer made a decision to reduce 
inventory before bargaining obligation arose, postobligation layof
f that 
was the effect of that decision was a mandatory subject of bargaining).  
Because the Respondent did not make the arguments advanced below 
by Member Hayes (as he properly acknowledges), we need not address 
them.
 
Member Hayes would find that the gener
al decision to lay off e
m-
ployees in response to a regularly recurring seasonal decline in business 
was made prior to the election and, as such, was not a mandatory su
b-
ject for bargaining.  Accordingly, the fact that there would be lawful 
work force reducti
ons in the later months of 2010 should be taken into 
account in compliance proceedings determining what backpay, if any, 
the Respondent owes to individual laid
-
off employees.  As to the R
e-

divi
d-
ual layoff decisions made after the election, Member Hayes notes that 

m-
ber, timing, and terms of these individual layoffs were not made in 
accord with a past practice of limited dis
cretion.  Member Hayes fu
r-
ther notes that the Respondent did not contend that economic exige
n-
cies should excuse it from having to bargain to an overall agreement or 

e-
menting the individua
l layoffs.  In his view, this is precisely the kind of 
situation that calls for a balanced approach accommodating the legit
i-
mate need for an employer to continue making daily operational dec
i-
sions necessary to the maintenance of its business during the ini
tial 
stage of a collective
-
bargaining relationship.  Consistent with the r
a-
tionale of 
Stone Container
, 313 NLRB 336 (1993)
, and 
RBE Electro
n-
ics of S.D.
, 320 NLRB 80, 81

82 (1995), he would have required the 
Respondent here to give the Union adequate notice
 
and opportunity to 
bargain about the layoffs. However, he would have permitted the R
e-
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Rose 
Fence, Inc., Baldwin, New Yo
rk, its officers, agents, 
successors, and assigns shall take the action set forth in 
the Order as modified.
 
Substitu
te the following for paragraph 2
(c).
 

(c) Make the unit employees described above whole 
for any loss of earnings and other benefits suffered
 
as a 
result of Respondent

s unilateral layoff of employees, in 
the manner set forth in the remedy section of the dec
i-
sion.

 
 
Brent Childerhose, Esq., 
for the Acting General Counsel.
 
Stanley Israel, Esq.,
 
of 
Bronx, New York
,
 
for the Respondent.
 
William K. 
Wolf, Esq. (Friedman & Wolf)
, 
of 
New York, New 
York
,
 
for the Charging Party.
1
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
INDY 
E.
 
L
ANDOW
, Administrative Law Judge. Based upon 
charges filed on November 15 and December 13, 2010,
2
 
by 
Local 553, International Brotherhoo
d 
of Teamsters (the Union), 
an order consolidating cases, consolidated c
omplaint
, and n
o-
tice of h
earing (the complaint) issued on February 28, 2011, 
alleging that Rose Fence, Inc. (the Employer or Respondent) 
violated Section 8(a)(1) and (5) of the 
National 
Labor Relations 
Act (the 
Act
)
. The complaint alleges, in essence, that Respon
d-
ent violated the Act by: unilaterally announcing a new rule 
requiring employees to punch out at 4 p.m.; unilaterally redu
c-
ing the work hours of employees; unilaterally laying off
 
e
m-
ployees and unilaterally subcontracting bargaining unit work all 
without notice to and bargaining with the Union as the excl
u-
sive collective
-
bargaining representative of its employees in an 
appropriate unit. The complaint was subsequently amended 
during
 
the course of the hearing in this matter. The complaint, 
as amended, adds the allegations that since August 3, Respon
d-
ent has laid off employees and hired subcontractors without 
bargaining with the Union to a good
-
faith impasse or reaching 
agreement. Resp
ondent filed an amended answer denying the 
material allegations of the complaint.  A hearing in this matter 
was held before me in Brooklyn, New York
,
 
on July 20 and 
                                        
                                     
 
spondent to unilaterally implement individual layoffs prior to the pa
r-

continued postimplementation 
bargaining.
 
We also agree with the judge, for the reasons she stated, that the 
Ac
t
ing General Counsel did not establish that the Respondent subco
n-
tracted unit work in 2010 or 2011.  
As a result, we find it unnecessary 

 
finding that the Respondent had a
n esta
b-
lished
 
past practice of subcontracting unit work
 
that justified its action
.
 
2
 
We shall modify the judge

s recommended Order to conform to the 
Board

s standard remedial language.
 
1
 
William K. 
Wolf replaced Nathan 
Bishop, Esq., who initially re
p-
resented the Union at the outset of the hearing. 
 
2
 
All dates are in 2010
,
 
unless otherwise specified. 
 
 226
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
September 23, 2011.
3
 
On the entire record, including my observation of the d
e-
meanor of the 
witnesses, and after c
onsidering the briefs filed 
by c
ounsel for the Acting General Counsel
4
 
and
 
Respondent, I 
make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
Respondent is a domestic corporation with its principal o
f-
fice and place of business located 
at 345 Sunrise Highway, 
Freeport
,
 
New York, and with a place of business located at 
939 Church Street, Baldwin, New York, where it is engaged in 
the manufacture, retail sale
,
 
and installation of fences. During 
the 12
-
month period preceding the issuance of 
the complaint, a 
period which is representative of its annual operations in ge
n-
eral, in the course and conduct of its business, Respondent d
e-
rived gross revenues in excess of $500,000 and purchased and 
received at its Freeport, Long Island facility goods a
nd mater
i-
als valued in excess of $5
000 directly from suppliers located 
outside the State of New York. Respondent admits and I find 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act and that the Union is 
a 
labor organization within the meaning of Section 2(5) of the 
Act.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 

 
Respondent manufactures, sells
,
 
and installs fences. The 
company is owned by Scott 
Rosenzweig
. Bryan Cinque is his 
primary ass
istant and also serves as office manager.
5
 
C
inque 
has been working for the C
ompany for approximately 6 years 
and handles sales, payroll
,
 
and customer relations, among other 
things. Respondent has been in existence for 32 years, and 
Rosenzweig
 
has been invo
lved with its operations for this per
i-
od of time. The C

i-
dential work; however, as will be discussed below, Respondent 
performs commercial work as well. 
 
Following an election on May 21, on June 3, the Union was 
cert
ified as the exclusive collective
-
bargaining representative of 
the following unit of employees:
 
 
All full
-
time, regular part
-
time and seasonal drivers, installers, 
driver
-
installers, helpers, installer
-
helpers, yard workers and 
carpenters employed by the E
mployer at its facility located at 
939 Church Street, Baldwin, New York excluding all office 
clerical employees, professional employees, guards and s
u-
pervisors as defined in the Act. 
 
 
It is undisputed that Respondent is a seasonal operation, pe
r-
forming both residential and commercial fence manufacture 
and installation and, to a lesser extent, deck manufacture and 
installation as well. Respondent is busiest during the months of 
April through the first half of July, primarily with residential 
                                        
        
 
3
 
After the initial hearing date the Employer and the Union entered 
into settlement negotiations, which proved unsuccessf
ul. The matter 
was then resumed. 
 
4
 
Referred to here as the General Counsel.
 
5
 
Rosenzweig
 
and Cinque were the only witnesses to testify here.
 
work 
which then historically diminishes as the summer pr
o-
gresses into autumn. As 
Rosenzweig
 
testified, the C
ompany 
will typically receive orders for commercial work during the 
months of October through December, as companies may want 
to spend some money prior t
o the end of the year for tax or 
other reasons.  At full capacity, Respondent employs about 130 
employees, about 60 of whom are represented by the Union. 
The other 70 employees are salesmen, counter persons, exped
i-
tors
,
 
and factory workers who are involved
 

manufacturing processes.
6
 
Approximately 90 percent or more 

commercial.
 
Rosenzweig
 
runs his business along with a handful of others. 
In addition to Cinque, assisting in Res

Jerry Leverich, who expedites installations
,
 
and Pat Quintivalle 
who supervises sales. The 
C
ompany has three sales offices, a 
manufacturing facility, a truck yard
,
 
and two storage y
ards. The 
vast majority of the C

erformed in Long 
Island, New York. Respondent typically assigns two employees 
to a truck; one is a mechanic and the other a helper who is a 
less
-
skilled employee. At peak season, Respondent operates 
about 29 or 30 trucks. 
 
During the busy season, trucks ar
e loaded the prior evening 
and employees leave the facility at about 7:30 a.m. Employees 
will be assigned to work as many as 55 hours per week. R
e-
spondent operates with a backlog of work, and customers may 
be obliged to wait several weeks for a fence, and 
sometimes as 
long as 7 or 8 weeks.
7
 
 
Once the backlog diminishes, and the slow season approac
h-
es, Respondent reduces the hours for its employees to 40 hours 
per week, thus eliminating overtime. During the winter, R
e-
spondent employs approximately 22 install
ers, a number of 
which may be part
-
time employees. The amount of business 
which is conducted during the winter depends upon the weather 
and business demands. If the climate is moderate, clients may 
place orders for fences. If there is snow and ice, fence i
nstall
a-
tion cannot take place and employees will work very few hours 
and may seek other work or ask to be placed on unemployment. 
Respondent typically recalls its employees to work when work 
picks up the following season. 
 
B. The Alleged Unilateral Changes
 
During the summer of 2010, as the backlog diminished, R
e-
spondent eliminated the overtime assigned to its employees. As 
Rosenzweig
 
testified, this typically occurs after the July 4
th
 
holiday,
8
 
and has been the case for some 
5
 
to 
10
 
years. A sign 
is posted 
by the t
ime
clock requesting that employees return to 
the facility to clock out at 4 p.m. In addition, supervisors in the 
                                        
        
 
6
 
Most of the fences manufactured by Respondent are made of a 
plastic material; however the company manufactures a
nd installs wood 
fences and decks, as well. 
 
7
 
As 
Rosenzweig
 
testified, this was particularly the case during the 
summer of 2010 due to a large late
-
winter storm in March 2010 which 
caused massive damage. There was a surfeit of insurance money paid 
out for
 
fence work, and homeowners took advantage of it. 
 
8
 
Rosenzweig
 
explained that, beginning at this time of year, families 
typically spend more time in their yards and, consequently, do not want 
fence work performed at this time. 
 
  
 
 
                    
            
ROSE FENCE
,
 
INC
.
 
 
 
                    
  
 
227
 
 
field will remind employees to return the trucks by that time. 
From time to time, Leverich may authorize employees to work 
overtime to 
complete a particular assignment. 
Rosenzweig
 
testified that the decision to eliminate overtime is consistent 

n-

n-
sult with the Union pr
ior to issuing such instructions to e
m-
ployees. After Labor Day, Respondent switched to a 
4
-
day 
work
week. Again, the Union was not consulted with regard to 
this matter.
9
 
At some point beginning in July 2010 and continuing into 
August, Respondent began layin
g off employees. As 
Rosenzweig
 
testified, once the backlog and work orders dimi
n-

decides who is to be laid off, based upon employee skills and 
performance and overall company operations. It is a
dmitted that 
Respondent did not consult with the Union prior to laying off 
employees in 2010.
10
 
According to 
Rosenzweig
, up to about 8 
or 10 years ago, Respondent did not lay off employees during 
its off season and maintained its work force by having emplo
y-
ees manufacture inventory. Beginni
ng at that point, however, 
the C
ompany could no longer afford to retain employees on the 
payroll during the off season so it began laying off employees 
as work declined, and has continued to do so since that time.
11
 
 
Resp
ondent has historically employed subcontractors during 
its peak season and when there are commercial or other types of 
jobs which the existing work
 
force is not qualified to do. These 
contractors perform both commercial and residential work. 
Rosenzweig
 
tes
tified that this has been his practice for the e
n-
tire time he has operated the business. 
 
Cinque testified that a subcontractor would perform reside
n-
tial services when the C
ompany was overloaded with work but 
otherwise would do jobs that so
-


typically perform. According to 
Rosenzweig
, the bulk of his 
commercial work is performed by subcontractors because of 
their skills and abilities and for purposes of efficiency.
12
  
One 
example offered by 
Rosenzweig
 
c
oncerned an order to place 
a 
50
-
foot fence around a baseball field. 
Rosenzweig
 
testified that 
during the busy season, he will use the services of 
five
 
or 
six
 
subcontractors.  Subcontractors use their own trucks, labor
,
 
and 
                                        
        
 
9
 
The reduction to a 
4
-
day 
work 
eek was not specifically alleged as 
an independent unfair labor practice.
 
10
 
It appears from the record that communications with the Union are 
handled by 
Rosenzweig
 
and Cinque. 
 
11
 
A summary of records concerning the 2010 layoff whi
ch was 
placed into 
evidence by c
ounsel for the General Counsel indicates that 
the first layoff for that season took place on July 7 and involved one 
employee. There were several other employees laid 
off that month: on 
July 9, 16, and
 
30.
 
 
In total, 
six
 
employees were laid of
f prior to the 
com
mencement of collective 
bargaining in August. Twenty
-
three e
m-
ployees were laid off after bargaining commenced, and there are 15 
employees whose lay off date is unknown. It should be noted, however 
that this exhibit was admitted into the r
ecord as a clarification of the 
pleadings, rather than as substantive evidence of who was laid off and 
when. I note, however, that 
Rosenzweig
 
admitted and there is no di
s-

work declined and 
continued thereafter. 
 
12
 
The record reflects that certain subcontractors utilized by R
e-
spondent are former employees who then started their own companies. 
 
equipment. They are paid piece work, by each post placed into 
the ground. 
 
Rosenzweig
 
testified that after the storm of March 2010, he 
called his employees into work, and a number of subcontractors 
as well, because his work
 
force was not sufficient to hand
le the 
volume of orders he received. 
Rosenzweig
 
admitted that he did 
not contact the Union prior to hiring subcontractors in 2010, 
and the record demonstrates that he continued to make pa
y-
ments for the services of certain subcontractors after the ele
c-
tion 

Rosenzweig
 
testified that the dates of the payments made to 
subcontractors might not necessarily reflect exactly when such 
work was performed, depending on the cash flow of the bus
i-
ness, as he typicall
y makes payroll first and then pays the subs. 
 
The General Counsel offered into evidence certain records 
reflecting payments made to four subcontractors during the 

through December 2010: Tim Gage,
 
Francisco Ramos, Mario 
Fences
,
 
and Leiva Fence. Gage received payment from R
e-
spondent through December, Ramos received payment through 
mid
-
August
,
 
and both Leiva Fence and Mario Fences received 
payments until some time in December. 
 
The testimony adduced 
regarding the type of work pe
r-
formed by the subcontractors who received payments during 
the period from August through December 2010 was as fo
l-
lows:
 
 
Q.
 
What were these checks for to Tim Gage ?
 
A.
 
Tim does work for me. Tim does wood work for me
 
Q.
 
He does 
installation of fences?
 
A.
 

 
Q.
 
And turning to the third page of the exhibit, Fra
n-
cisco Ramos, it shows checks that were issued to him 
through August 19, 2010. What kind of work does he do 
for you?
 
A.
 
Francisco co
uld do everything. Decks. Francisco is 
a very talented carpenter.
 
Q.
 
He does fence work for you?
 
A.
 
He does fence, decks, etc.
 
Q
.
 
And these checks would be for that work?
 
A.
 
And commercial work, yes, sir.
 
Q.
 
What commercial work did Mr. Ramos do for you?
 
A
.
 


me. What Francisco does, he could weld. He can do an
y-
thing, decking.
 
Q.
 
Mario Fences. On the last page it shows checks b
e-
ing issued to Mario Fenc
es through December 2010. That 
would be for fence work?
 
A.
 
The money I pay him is for work, yes .  .  . He does 
work for me, for work performed for me.
 
Q.
 
And the same is true of Leiva Fence, the first page?
 
A.
 
Yes. 
 
 
In addition, 
Rosenzweig
 
was questioned
 
and offered general 
testimony about two other contractors: 
Cabrerra
, who performs 
residential work
,
 
and Stan Miles, who does commercial work 
for Respondent. Neither of these subcontractors appeared on 
the records produced by Respondent relating to the per
iod after 
 228
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
the election through December 2010.  
Rosenzweig
 
testified that 
Cabrerra
 
began subcontracting in May 2
010 and was doing 
work for the Company this year as well. When c
ounsel for the 
Charging Party asked Cinque whether part of the work pe
r-
formed by 
subcontractors is similar to the work done by R
e-

 

-
Bargaining Negotiations
 
Respondent and the Union first met to bargain for a colle
c-
tive
-
bargaining agreement on August 3. Subs
equent meetings 
were held on August 23 and March 23, 2011.  These meetings 
were attended by 
Rosenzweig
, Cinque, Union O
fficials Demos 
Demopoulos
 
and Jack Dresch
,
 
and two bargaining unit emplo
y-
ees. There were also several bargaining proposals and email 
communications exchanged between the parties, the relevant 
portions of which are set forth below.
 
In response to questions from c
ounsel for the General Cou
n-
sel, 
Rosenzweig
 
testified generally that the Union proposed that 
layoffs be conducted according to s
eniority and that the parties 
have not reached agreement on this issue. In addition, the issue 
of subcontracting came up and, as Cinque testified, Respondent 
advised the Union that it had always used subcontractors when 
they were needed and for specialty w
ork. The Union thereafter 
modified its initial subcontracting proposal, as set forth below. 
 

m-
ployer with an initial draft agreement which contained the fo
l-
lowing proposals:
 
 
SENIORITY: A seniority 
list shall be established in accor
d-
ance with employment by the company. 
 
 
WORK PROTECTION: The Employer shall not contract out 
or subcontract to others work in any category unless all e
m-
ployees on the seniority list are fully employed. In the event 
that th
e Employer utilizes subcontractors in violation, all e
m-
ployees on the seniority list who did not work and should 
have worked on the day or days that such violation occurred 
shall be paid for that day or those days.
 
 
At this initial meeting, the parties pri
marily discussed the 

 
A 
second meeting was held in late 
August. There was dis
a-
greement between the parties on the issues of wages, health 
insurance
,
 

Cinque
,
 
there w
as no substantive discussion of the issues of 
subcontracting, layoffs
,
 
or employee hours of work.
 
After this second meeting, on September 13,
13
 
Demopoulos 


ntained the following 
provision:
 
 
Section 9

Seniority
 
 
A.
 
Seniority shall be on the basis of classification and qualif
i-
cation at all times based on the date of commencement (date 
of hire) and further providing the senior employee has the 
necessary qualific
ation to perform the available work. All 
work shall be assigned on a seniority basis.
 
                                        
        
 
13
 
According to Cinque
, the parties met again in late 
August, but no 
testimony was adduced about th
is meeting. 
 
 
B. All layoffs shall be determined by the Employer, that is, 
Employees will be reviewed as to background, skills and prior 
training when being considered for layoffs. In
 
the event that 
additional employees shall be needed, all persons covered by 
this Agreement previously laid off shall be recalled based on 
background, skills and prior training provide, however, that 
any Employee so recalled must report to work within five
 
(5) 
days after notification by the Employer, or failing to do so, 
shall forfeit all seniority rights.
 
 
C. Notwithstanding any of the foregoing, any employee who 
is terminated for cause or who voluntarily resigns shall forfeit 
all seniority rights.
 
 
Sectio

 
 
Section 16

Work Protection
 
 
The Employer shall not contract out or subcontract to others 
work in any category covered by this Agreement, unless all 
employees on the seniority list are fully employed, and qual
i-
fie
d to do said work. If a violation of this section occurs, all 
qualified employees on the seniority list on the seniority list 
who did not work and should have worked on the day or days 
that such violation occurred, shall be paid for that day or days.
 
 
On M
arch 22, 2011, Demopoulos sent Respondent an email 

draft contract (
d
raft 2). The relevant provisions pertaining to 
seniority and layoffs are as follows:
 
 
Section 9

Seniority
 
 
A. Seniority shall be
 
on the basis of classification and qualif
i-
cation at all times based on the date of commencement (date 
of hire) and further providing the senior employee has the 
necessary qualification to perform the available work. All 
work shall be assigned on a seniori
ty basis.
 
 
B. All layoffs shall be determined by the Employer, that is, 
Employees will be reviewed as to background, skills and prior 
training when being considered for layoffs. In the event that 
additional employees shall be needed, all persons covered by
 
this Agreement previously laid off shall be recalled based on 
background, skills and prior training provide, however, that 
any Employee so recalled must report to work within seven 
(7) days after notification by the Employer, or failing to do so, 
shall fo
rfeit all seniority rights.
 
 
C. Notwithstanding the foregoing, any employee who is te
r-
minated for cause or who voluntarily resigns shall forfeit all 
seniority rights.
 
 
The draft additionally contained the following work protection 
clause:
 
 
Section 16

Work 
Protection
 
 
The Employer shall not contract out or subcontract to others 
work in any category covered by this Agreement, unless all 
employees on the seniority list are fully employed, and qual
i-
fied to do said work. If a violation of this section occurs, al
l 
qualified employees on the seniority list on the seniority list 
who did not work and should have worked on the day or days 
  
 
 
                    
            
ROSE FENCE
,
 
INC
.
 
 
 
                    
  
 
229
 
 
that such violation occurred, shall be paid for that day or days.
 
 
There were three additional contract drafts submitted by the 
Uni
on on or about April 12, May 13
,
 
and June 1, 2011. The 

n-



 
set forth above. To date, there 


m-
ployer specifically rejected it.  
 
Analysis and Conclusions
 
This case involves certain changes to te
rms and conditions of 
employment made by Respondent after the election of and ce
r-
tification of the Union both prior to and during collective
 
ba
r-
gaining for an initial contract. The General Counsel has alleged 
that the Employer unilaterally, and unlawfully,
 
announced a 
new rule requiring employees to punch out at 4 p.m., hired 
subcontractors, laid off employees
,
 
and reduced the work hours 
of employees. The General Counsel further alleges that since 
commencing collective bargaining with the Union on August 3,
 
Respondent hired subcontractors and laid off employees wit
h-
out bargaining with the Union
 
to a good
-
faith impasse or reac
h-
ing agreement. Respondent contends that the parties have either 
bargained over the alleged unlawful actions or that the Union 
has effe
ctively waived its right to bargain over these matters as 
it has indicated no desire to do so. Respondent further contends 
that even if it were to be assumed that Respondent and the U
n-
ion had not bargained over these subjects or there was no effe
c-
tive waiv
er, there was no violation since the decision to impl
e-
ment the allegedly unlawful actions was made before Respon
d-
ent became obligated to bargain with the Union.
 
D
.
 
The Alleged Unlawful Layoff of Employees
 
As a general matter, 
it 
is well settled that, once 
a majority of 
employees in an appropriate unit select a union to represent 
them, their employer is obligated to bargain with that union 

i-
tions of employment and may not unilaterally alter those terms.
 
NLRB v. Katz
, 369 U.S. 736 (1962). It is also well established, 
with limited exceptions, that the decision to lay off employees 
for economic reasons is a mandatory subject of bargaining
. 
McClain E
-
Z Pack, Inc., 
342 NLRB 337 (2004); 
Toma Metals, 
Inc
., 342 
NLRB 787, 787 fn. 1 (2004); 
NLRB v. Advertising 
Mfg. Co
., 823 F.2d 1086, 1090 (7
th
 
Cir. 1987), enfg. in relevant 
part 
Advertisers Mfg. Co
., 280 NLRB 1185 (1986). Similarly, 

week during which e
mployees shall be required to work are 



Meat Cutters Local 189 v. Jewel Tea 
Co
., 38
1
 
U.S. 676, 691 (1965). As the 
Board has held, this is 
generally the case even with respect to layoffs and changes in 

s-
ly exercised unlimited discretion. See
,
 
e.g.
,
 
Adair Standish 
Corp
., 292 NLRB 890 fn. 1 (1989), enfd. in relevan
t part 912 
F.2d 854 (6
th
 
Cir. 1990)
 
(despite past practice of implementing 
discretionary layoffs, after employees selected union as their 
bargaining representative, employer could no longer lay off 
employees without consulting with the union); 
NLRB v. Adve
r-
tising Mfg. Co

prerogative. They are a mandatory subject of collective ba
r-
gai
n
ing. Until the modalities of layoff are established in the 
agreement, a company that wants to lay off employees must 
bargain with 

.
 
Where a company effectuates a 
layoff due to a decline in work orders, the issues of whether 
those layoffs should be effected, whom to include in such 
layoffs and what if any benefits should be given to laid off 
employees are mandatory subjects of collecti
ve bargaining. 
Dickerson
-
Chapman, Inc
., 313 NLRB 907, 942 (1994). 
 
In addition, the effects of a layoff are also a mandatory su
b-
ject of bargaining, and as is the case with decisional bargaining, 
effects bargaining also requires an employer to provide a uni
on 
with notice of the layoffs before they occur in order to satisfy 

Kajima Engineering & Construction
, 331 NLRB 1604, 1620 
(2000); 
Geiger Ready
-
Mix Co. of Kansas City
, 315 NLRB 
1021, 1021 fn. 
8
 
(1994), enfd. 87 F.3d 1363 (D.C. Cir. 1996).  
The duty to bargain over the decision to lay off employees i
n-
cludes the duty to bargain over the effects of the layoff. 
Toma 
Metals, Inc
., supra. 
 
The Respondent argues that it has continued to operate in the
 
same fashion for the past 8 to 10 years, due to the seasonality of 
its business, in conjunction with its financial condition. Thus,  
beginning in July of each year, as residential work began to 
decline, Respondent reduced and then eliminated overtime 
hour
s; as work declined further, Respondent then reduced work 
hours and subsequently laid off employees and has continued to
 
do
 
so each and every year. As Respondent argues, this practice 
had occurred with such regularity and frequency that emplo
y-
ees could and
 
reasonably did expect the practice to continue 
and reoccur on a regular and consistent basis. Respondent co
n-
tends that since these decisions were made years ago, well b
e-
fore the Union appeared on the scene, and well before its ba
r-
gaining obligation attach
ed, it did not violate Section 8(a)(5) of 
the Act by implementing such decisions.
 
The General Counsel argues that any reliance upon R
e-

Porta
-
King Building 
Systems
, 310 NLRB 539, 543 (1993); 
Eugene Iovine, Inc
., 328 
NLR
B 294, enfd. 
mem. 
1 Fed. Appx. 8 (2d Cir. 2001)
;
 
(u
n-
published); 
Adair Standish Corp
., supra. In 
Eugene Iovine
, the 
employer reduced the hours of its employees without bargai
n-
ing with their newly
-
certified bargaining representative. The 
employer defended th
is unilateral action on the ground that it 
had previously reduced hours for various reasons. The Board 
initially found that the respondent had failed to establish a past 

n-



n-
agement discretion. The Board then stated that both the Board 

 
.
 
.
 
. such discretionary 
acts ar 
. . 
. precisely the typ
e of action over which an employer 

(citations and quotations omitted).  The Board cited 
Adair 
Standish
 
for the proposition that, because of the existence of 
newly certified union, an employer may 
no longer continue 
 230
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
unilaterally to exercise its discretion with respect to layoffs. 
 
Subsequently, in 
Eugene Iovine, Inc
., 356 NLRB
 
1056
 
fn. 3 
(2011), 353 NLRB 400, 405

406 (2008)
,
 
the Board held that 
the acquiescence of a previous union in a past practice
 
of un
i-
lateral layoffs does not exempt an employer from providing 
notice and an opportunity to bargain to the union currently 
representing bargaining unit employees.  In particular, the 

weight of case 

past practices will not justify unilateral implementation of 
mandatory subjects of bargaining once a union represents the 

oard 

 
fn. 3, 353 NLRB at 406 fn. 9. The 

discretionary employment decisions is not a cognizable defense 

Essex Valley Visiting Nurses A
ssn
., 343 NLRB 817, 843 
(2004), citing 
Mackie Automotive Systems
, 336 NLRB 347 
(2001); 
Adair Standish
, 292 NLRB 840 fn. 1 (1989). See also 
Wilen Mfg. Co
., 321 NLRB 1094, 1097 (1996)
 

contention that layoffs occurred every year during slow period
 
found not to be a defense in the absence of providing the union 
a reasonable opportunity to bargain collectively over the layoff 
procedure). 
 
As noted above, however, Respondent does not rely solely 
upon its asserted past practice as a defense to its acti
ons, but 
additionally argues that the challenged decisions were made 
prior to the Union becoming the collective
-
bargaining repr
e-
sentative of its employees. In support of these contentions, 
Respondent relies upon 
Starcraft Aerospace, Inc
., 346 NLRB 
1228 (20
06)
;
 
and the cases cited there.  In 
Starcraft Aerospace
, 
the named respondent laid off employees the day after a repr
e-
sentation election in which employees voted in favor of repr
e-
sentation. The Board, reversing the administrative law judge in 
this regard, 
found that the decision to lay off the employees had 
been made prior to the election based upon the exigent circu
m-

n-
creasingly poor financial condition of the business. In conclu
d-
ing that the layoff
s were not unlawful the Board stated:
 
 
We find the Respondent did not violate Section 8(a)(5) and 
(1) of the act by laying off the unit employees. In general, an 
employer violates Section 8(a)(5) and (1) by unilaterally i
m-
plementing changes in the terms an
d conditions of emplo
y-
ment of its represented employees without satisfying its ba
r-
gaining obligation. If however, an employer makes a decision 
to implement a change 
before
 
being obligated to barga
in with 

does not violate Section 8(a
)(5) by its 
later
 

 
 
 
346 NLRB at 1230 (quoting 
SGS Control Services
, 334 NLRB 
858, 861 (2001); citing 
Consolidated Printers Inc
., 305 NLRB 
1061 fn. 2, 1067 (1992)
 
(emphasis in original)).
14
 
                                        
        
 
14
 
In 
SGS Control Services
, the Board found that the respondent did 
not violate the Act when, consistent with its preelection decision, it 
implemented an overtime change and ceased paying to its California 
nonexempt employees overtime for work
 
in excess of 8 hours per week 
Moreover, as set forth in 
Consolida
ted Printers
, under this 
analysis, it is not essential that the precise date of the decision 

decision predated the election. 305 NLRB at 1061 fn. 2. See 
also 
SGS Control Services
, supra at 861 f
n. 3.
15
 
Here, the unrebutted testimony of both 
Rosenzweig
 
and 
Cinque establishes Respondent had, in fact, made a general 


practice. Moreover, there is substantial evidence that work 
diminish
ed at seasonably predictable times. Nevertheless, the 
decision to lay off individual employees, which in 2010 o
c-
curred after the employees had voted for 
u
nion representation, 
was made b
y Leverich, in response to the C

s-
ment of its economic con
dition and was based upon individua
l-
ized subjective factors, taking into account employee work skill 
and company operations. These decisions were made gradually 
as work diminished, and not at any particular announced time 
or in response to one event. In ad
dition, it must be noted that 
Respondent continued to employ roughly one
-
third of the ba
r-
gaining uni
t during the off
-
season in 2010

2011, by necessity 
suggesting that determinations were made as to who would 
remain employed during these months. Thus, each 
decision to 
lay off an employee required Respondent to exercise substantial 
discretion to with regard to its implementation. See 
Warehouse 
& Office Workers
 
Local 512 
 
v. NLRB
, 795 F.2d 705, 711 (9
th
 
Cir. 1986)
 
(economic layoffs, by their nature, are 
inherently 

business, produc
tivity and reallocation of work

.
  
 
As noted above, the Board and the courts have consistently 
held that these discretionary decisions are the sort of employer 
acti
on to which the statutory duty to bargain applies.  
NLRB v. 
Katz
, 369 U.S. 736, 746 (1962) (unilateral merit wage increases 


Aaron Bros
.
 
Co.
 
v. NLR
B
, 661 F.2d 750, 753 (9
th
 


Katz
 
places a heavy burden on the 
employer to show an absence of employer discretion in dete
r-
mining the size or nature of a unilateral employment change); 
Adair Standish
, supra (di
scretionary layoffs properly the su
b-
ject of bargaining); 
Eugene Iovine
, 328 NLRB 294 (unilateral 
reduction in work hours violated the Act where there was no 
reasonable certainty as to timing or criteria and decision i
n-
volved significant management discreti
on); 
Eugene Iovine
, 356
 
NLRB 1056
 
(duty to bargain over discretionary layoffs). See 
also, 
Colorado Ute Electric Assn
., 295 NLRB 607, 608 (1989); 
Oneita Knitting Mills, Inc
., 205 NLRB 500 fn. 1 (1973)
 
(i
m-
plementation of a merit raise program which involves 
discr
e-
tion in determining the amounts or timing of the increases is a 
matter to which the bargaining representative is entitled to be 
consulted). 
 
                                        
                                     
 
in a workday, and instead paid overtime only for hours worked in e
x-
cess of 40 hours per workweek. 
 
15
 
In this regard, the Board has also found that the ability of an e
m-
ployer to implement the change is not affected by its fai
lure to inform 
the union or employees of its plans prior to the election. See 
Consol
i-
dated Printers
, supra at 1068. 
 
  
 
 
                    
            
ROSE FENCE
,
 
INC
.
 
 
 
                    
  
 
231
 
 
In 
Consolidated Printers
, supra at 1068, relied upon by R
e-
spondent, the Board, adopting the decision of the a
dministrative 
law judge, found that there was no duty to bargain over layoffs 
where the decision had been made prior to the election. Ho
w-


election 

n-
ing obligation attached and the failure to bargain over those 
layoffs were not excused by past practice (quoting 
Adair 
Standish Corp
., supra). 
 
Respondent further argues that the partie
s have either ba
r-
gained over the subjects of the alleged 8(a)(5) violations or the 
Union has either consented to or indicated no desire to bargain 
over those matters and has therefore effectively waived its right 
to bargain. In support of these contentions
, Respondent points 

refer to any of the alleged unilateral changes with the exception 
of subcontracting,
16
 
and that this provision was revised in su
b-
sequent drafts which provided that a prohi
bition on subco
n-
trac
t
ing was limited to bargaining unit work where bargaining 
unit employees were qualified to do such work. 
 
Respondent additionally contends that proposed collective
-

i-

al recognized the right of the Respondent, in its di
s-
cretion, to lay off employees. As Respondent argues in its 

proposed for lay offs and recalls, but no proposal called for any 
limitation on or p
rohibition of, the right of the Respondent to 
lay off employees or called for bargaining in the event of, and 

e-
gard, the Respondent contends that the seniority language in 
s
ection 9 refers only to
 
the implementation of layoffs and r
e-
calls but not to the right of Respondent to lay off employees, 
and that such a right is expressly granted to the Respondent by 

17
 
In support of the foregoing arguments, 
Respondent relies u
p-
on 
Vandalia Air Freight
, 
Inc
., 297 NLRB 1012, 1013

1014 
(1990). In that case, the Board concluded that the union had 
waived its bargaining rights where it waited until after a merger 
decision had been effectuated to request bargaining o
ver the 

notifies a union of proposed changes in terms and conditions of 
employment, it is incumbent upon the union to act with due 

Jim Walter R
e-
                                        
        
 
16
 
In particular, Respondent notes that no proposal of the Union
, oral 
or written, dealt with or referred to the right of Respondent to require 
employees to punch out at 4 p.m. each day, or to reduce hours of work 

proposal did not address the issue 
of layoffs. 
 
17
 
The specific language relied upon by Respondent, reiterated here 

by the Employer, that is, Employees will be reviewed as to background, 
skills and prior training when
 
being considered for layoffs. In the event 
that additional employees shall be needed, all persons covered by this 
Agreement previously laid off shall be recalled based on background, 
skills and prior training provide, however, that any Employee so r
e-
calle
d must report to work within seven (7) days after notification by 

 
sour
ces
, 289 NLRB 1441, 1442 (1988)). For various reasons, 
however, this authority is not dispositive of the issues presented 
here.
 
To establish waiver of a statutory right to bargain over ma
n-
datory subjects, there must be a clear and unmistakable reli
n-
quishme
nt of that right. 
Metropolitan Edison Co. v. NLRB
, 460 
U.S. 693, 702 (1983); 
Exxon Research & Engineering Co
., 317 
NLRB 675 (1995), enf. denied on other grounds 89 F.3d 228 
(5
th
 
Cir. 1996). Waiver can occur in any of three ways: by 

past practice, bargaining history, action
,
 
or inaction) or by a 
combination of the two. 
American Diamond Tool
, 306 NLRB 
570 (1992); 
Chesape
ake & Potomac Telephone Co. v. NLRB,
 
687 F.2d 633, 636 (2d Cir. 1982). In addition, the Board has 
held that in situations such as the one presented here, where the 
parties have not yet completed their first contract, the waiver 
issue is properly decided on
 

American Diamond Tool
, supra. It is well settled that the party 
asserting waiver has the burden of establishing its existence. 
Pertec Computer
, 284 NLRB 810 (1984).
 
Here, it is undisputed that the Union was the certified 
colle
c-
tive
-
bargaining representative of the unit employees and, mor
e-
over, that Respondent neither provided notice nor bargained 
with the Union prior to its implementation of layoffs. Before 

ma
y have a reasonable opportunity to evaluate the proposal and 

San 
Antonio Portland Cement Co
., 277 NLRB 309, 313 (1985). In 
arguing that a waiver occurred here, the Respondent argues that 
the Union b
ecame aware of layoffs either at the time or shortly 
after they occurred and that the Union had the opportunity to 
object during bargaining, which it failed to do. These factors, 
however, do not countervail the fact that the 2010 layoffs were 
presented to 
the Union as a fait accompli. While the record 
does not contain evidence of how or when the Union learned of 
the layoffs, it is admitted that Respondent undertook these a
c-
tions without providing notice to or consulting with the Union. 
Under such circumstan

tantamount to waiver. The Board has held that when a union 


to request bargaining ov
er that action constitutes a clear and 
unmistakable waiver of its right to bargain. 
Alpha Biochemical 
Corp
., 293 NLRB 753 fn. 1 (1989); 
Pontiac Osteopathic Ho
s-
p
i
tal
, 336 NLRB 
1021, 
1021

1024
 
(2001)
 
(and cases cited 
therein)
 

form the union of its 
proposed actions under circumstances which afford a reason
a-

.
 
 

-

m-
biguous
 


d
raft contract refer only to the implementation of layoffs and 

beside the point. As has been discussed above, the Board and 

i-
gation enc
ompasses not only the decision to make a change in 
terms and conditions of employment, but the manner in which 
such changes are effectuated as well as their effects. See
,
 
e.g.
,
 
NLRB v. Katz
, supra at 746; 
Office
 
Workers Local 512 v. NLRB
, 
 232
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
supra at 711; 
Ada
ir Standish Corp
., supra at 890 fn. 1;
 
Eugene 
Iovine
, 356 NLRB 
1056
 
fn. 3. 
 
When the parties are engaged in collective
-
bargaining neg
o-

from unilateral changes encompasses a duty to refrain f
rom 
implementation at all, unless and until an overall impasse has 
been reached on bargaining for the agreement as a whole. See 
Bottom Line Enterprises
, 302 NLRB 373, 374 (1991). Here, 
there is no contention, or evidence, that the parties reached 
agreement
 
on a contract as a whole or that they had reached 
impasse at any relevant time. Moreover, the evidence establis
h-


There is
 

e-
garding layoffs, relied upon by Respondent, was somehow 

proposal and made the subject of a separate, express agreement 
at the time layoffs we
re being implemented.
 
The most one can 
conclude from the evidence here is that in the event the E
m-
ployer was amenable either to the proposed contract as a whole 
(which, at the time, it was not), or at the very least to the U
n-

 
in i
ts entirety (a proposal Respon
d-
ent expressly rejected),
18
 
the Union would then agree to layoffs 

ployer . . 
. according to background, 

record falls short of showing that the


Davies Medical Center
, 303 NLRB 195, 204 (1991), or that 
there was at any relevant time a clear and unmistakable waiver 
of the Union

Metropolitan Edison Co
., supra. Accordingly, I cannot co
n-
clude that Respondent has met its substantial burden of proving 
waiver over this issue.
19
 
Accordingly, I find that by failing and refusing to give the
 
Union notice and an opportunity to bargain over the layoff of 
bargaining unit employees, or the effects of these layoffs, and 
by engaging in such unilateral conduct during bargaining for an 
initial collective
-
bargaining agreement in the absence of 
agreeme
nt or impasse, Respondent violated Section 8(a)(1) and 
(5) of the Act. 
 
                                        
        
 
18
 


construed the language set 
forth in the first paragraph of that provision to constitute an impermi
s-
sible limitation on its discretion to lay off and recall employees.
 
19
 
I find that 
American Diamond Tool
 
is distinguishable. There, the 
Board held that a uni
on waived its right to bargain over economic 
layoffs by failing to request bargaining after learning of the layoffs. In 
that case, however, the Board relied upon a confluence of several fa
c-
tors to conclude that waiver occurred. In particular, the Board con
clu
d-

s-

NLRB 571. See also 
Eugene Iovine
, 328 NLRB 294 fn. 1. Here, as 
discussed above, I have found that the matter w
as not fully bargained 

unilateral layoffs. 
 
E
. The Alleged Announcement of a New Work Rule
 
and Reduction in Work Hours
 
With regard to the requirement that employees punch out at 

k hours, I 
find that, unlike the layoff decisions, the record demonstrates 
that these decisions were undertaken in accordance with cu
s-
tomary business operations, as a regular matter, on an annual 
basis, at the same time each year, affected the bargaining u
nit 
as a whole and did not vary significantly in kind or degree from 
what had occurred in prior years. Thus, Respondent has esta
b-
lished the existence of a past practice as well as a reasonable 
certainty as to the timing and criteria for such employment 
dec
isions. Under these circumstances, I find that, in the context 
of the well
-
documented and unrebutted evidence of the E
m-


tion of the status quo . .
 

Katz
, 369 U.S. at 746. 
 
The situation
 
here is analogous to one presented by 
San A
n-
tonio Portland Cement Co
., 277 NLRB at 313, where the e
m-
ployer had a longstanding mandatory overtime policy and i
m-

r-
gaining representative, after becomin
g obligated to recognize 
and bargain with the union. The Board concluded that the e
m-


with the union. By contrast, in 
Eugene Iovine
, 32
8 NLRB at 
294, the Board concluded that a violation of Section 8(a)(5) had 
occurred where the employer failed to establish a past practice 

work hours was consistent with its conduct in prior 
years. In 
that case and, in contrast to the situation here, the employer 
failed to identify the specific circumstances surrounding its 
postelection reduction in work hours and thus failed to show 
that the reduction comported with its previous conduct. See 
also 
Starcraft Aerospace
, supra at 1230, 
Consolidated Printers
, 
supra at 1068 (no duty to bargain over layoffs where the dec
i-
sion had been made prior to the election); 
Long Island Day 
Care Services, 
303 NLRB 112, 114 (1991) (holiday observance 
became term 
and condition of employment prior to certification 
of union and onset of contract negotiations); 
Embossing Prin
t-
ers, 
268 NLRB 710 fn. 2 (1984)
 
(decision to cancel Christmas 

 
Accordingly I recommend that these allegations
 
of the co
m-
plaint be dismissed. 
 
F
. The Alleged Unlawful Subcontracting
 
The subcontracting of bargaining unit work is a mandatory 
subject of bargaining, unless it involves a substantial capital 
commitment or change in the nature, scope or direction of its 
business. See, e.g.
,
 
OGS Technologies, Inc
.,
 
356 NLRB
 
642, 
644

645
, slip op. at 3

4 (2011)
,
 
discussing 
Fibreboard Corp., 
v. NLRB
, 379 U.S. 203 (1964); 
Mission Food
, 350
 
NLRB 336, 
344

345 (2007). 
 

on

the union must be given notice and a meaningful opportunity to 
bargain. 
 
Mission Foods
, 350 NLRB at 344. 
 
Here, the evidence establishes that Respondent has been su
b-
contracting work for over 30 year
s. Some of this work is of the 
  
 
 
                    
            
ROSE FENCE
,
 
INC
.
 
 
 
                    
  
 
233
 
 

,
 
reside
n-
tial fence installation, but much of it is not. The record, as d
e-
veloped, demonstrates that subcontractors are used primarily 
for commercial work, or for work re
quiring special skills. A
c-
cording to 
Rosenzweig
 
and Cinque, this is not the type of work 
performed by bargaining unit employees.
20
 
There is also ev
i-
dence that subcontractors are used when there is an overflow of 
work which is of the sort typically performe
d by unit emplo
y-
ees. There is, however, no specific evidence that such work was 
performed after the election.  While the evidence does show 
that Respondent had been making payments to subcontractors 
up until December 2010, and continues to use subcontracto
rs, 
there is insufficient evidence as to the precise nature of the 
work, when subcontractors were contracted to perform such 
work, when the work was actually performed or whether such 
payments were for work which traditionally had been assigned 
to unit emp
loyees. There is also no evidence that work was 
taken from unit employees and transferred to subcontractors or 
that subcontractors performed work which had previously been 
assigned to or could have been performed by laid off unit e
m-
ployees. 
 
It appears tha
t the General Counsel is requesting that I a
s-
sume a violation of Section 8(a)(5) has occurred from the fo
l-
lowing facts: subcontractors have at times performed residential 
fence installation and, more generally, bargaining unit work; 
subcontractors received
 
payments for work performed during a 
period of time after the election in which the Union was selec
t-
ed as the exclusive bargaining representative; Respondent co
n-
tinues to use subcontractors
,
 
and the Union was not given prior 
notice and an opportunity to bargain over the use of subcontra
c-
tors. The General Counsel has, however, failed to present a
f-
firmative evidence that at any material time Respondent has 
subcontracted bargaining unit work. As
 
has been noted, the 
General Counsel bears the burden of proof as to each element 
of his prima facie case. See 
Consolidated Printers
, supra at 
1067. Here, the evidence adduced by the General Counsel is 
simply insufficient to allow me to conclude that the R
espondent 
has violated the Act, as alleged. While it is entirely possible 
that subcontractors were, in fact, doing unit work after the ele
c-
tion, it is also possible that they were not. I cannot reach a d
e-
termination of unlawful conduct based upon a record 
such as 
this one. 
 
Moreover, I find that under the particular circumstances of 
this case, where Respondent has made a showing that subco
n-
tracting had been the norm for many years and had been an 

period prior to the election, the General Counsel has failed to 

u-
ance of this pattern and practice constituted any sort of change, 
unilateral or otherwise, in the terms and conditions of emplo
y-
ment
 
of unit employees after the selection of the Union as ba
r-
gaining representative or resulted in any significant change in 
the job tenure of unit employees. This is particularly the case 
where there is an absence of evidence that bargaining unit work 
was tr
ansferred to or performed by subcontractors after the 
                                        
        
 
20
 
I must emphasize that these assertions, made by witnesses called 
for the General Counsel, were not rebutted. 
 
election and certification of the Union as bargaining represent
a-


Mission Foods
, supra. 
 
Accordingly,
 
I find that the General Counsel has failed to 
sustain its burden to establish that Respondent unlawfully su
b-
contracted bargaining unit work, as alleged in the complaint, 
and recommend that these allegations of the complaint be di
s-
missed.
 
C
ONCLUSIONS OF 
L
A
W
 
1. 
Respondent is, and has been at all material times, an e
m-
ployer engaged in commerce within the meaning of Section 
2(2), (6)
,
 
and (7) of the A
ct
.
 
2. 
The Union is a labor organization within the 
meaning of 
Section 2(5) of the A
ct.
 
3. 
At all times since J
une 3, 2010, the Union has been the 
certified exclusive collective
-
bargaining representative, within 
the meaning of Section 9(a) of the Act, of an appropriate unit of 
employees, comprised of:
 
 
All full
-
time, regular part
-
time and seasonal drivers, 
installers, 
driver
-
installers, helpers, installer
-
helpers, yard workers and 
carpenters employed by the Employer at its facility located at 
939 Church Street, Baldwin, New York excluding all office 
clerical employees, professional employees, guards and s
u-
pe
rvisors as defined in the Act. 
 
 
4. 
By unilaterally laying off bargaining unit employees wit
h-
out timely notifying the Union and providing a meaningful 
opportunity to bargain over the decision to lay off employees 
and the effects of the layoffs, Respondent 
has engaged in unfair 
labor practices within the meaning of Section 8(a)(1) and (5) of 
the Act.
 
5. 
The unfair labor practices committed by Respondent affect 
commerce within the meaning of Section 2(6) and (7) of the 
Act. 
 
R
EMEDY
 
Given the undisputed season

p-
erations, a fact which is acknowledged in the certification o
f the 
bargaining unit, I asked c
ounsel for the General Counsel to 
address the issue of what remedy the General Counsel would 
find appropriate for any violations foun
d here.  The General 
Counsel has taken the position  that the employees at issue are 
entitled to a full make whole and backpay relief consistent with 

Plastonics, Inc
., 312 NLRB 1045 (1993).  

edy for an unlawful 
unilateral layoff based on legitimate economic concerns i
n-
cludes requiring the payment of full backpay, plus interest, for 
the duration of the layoff
.

21
 
As the Board noted in that case, 
in situations involving unlawful unilateral chan
ges, the normal 
remedy is to order restoration of the status quo ante as a means 
to ensure meaningful bargaining, and this policy has been a
p-
proved by the Supreme Court. Id. (citing 
Fibreboard Paper 
Products Corp. v. NLRB
, 379 U.S. 203, 216 (1964)).
 
See al
so 
                                        
        
 
21
 
Although c
ounsel for the G
eneral Counsel did not specifically a
d-
dress this issue in his posthearing brief, 
Plastonics
 
is cited in a se
parate 
exhibit identifying laid
-
off unit employees. 
 
 234
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
Lapeer Foundry & Machine
, 289 NLRB 952, 955

956 (1988); 
Wilen Mfg
.
,
 
321 NLRB 1094, 1100 (1996)
 
(and cases cited 
therein). Respondent has presented no specific contention r
e-
garding an appropriate remedy, other than to argue generally 
that the General Cou

Plastonics
 
is mi
s-
placed due to its substantive defenses to the allegations of the 
complaint, which have been addressed above. Respondent also 
argued, at the hearing, that it would be unreasonable to require 
Re
spondent to compensate its
 
laid
-
off employees for many 
months when there was no work available for them.
 
Based upon the above
-
cited authority, I find I am constrained 
to order the traditional make whole remedy for the unlawful 
unilateral layoffs here.
 
Accordingly, having found that
 
the Respondent has engaged 
in certain unfair labor practices, I find that it must be ordered to 
cease and desist and to take certain affirmative action designed 
to effectuate the policies of the Act. Respondent shall be o
r-
dered to provide notice to its em

a-
tive of layoffs undertaken for economic reasons, and upon r
e-
quest, to bargain over decisions to lay off employees, and to 
bargain over the effects of such layoffs. The Respondent, ha
v-
ing unlawfully laid off bargaining unit emp
loyees for economic 
reasons without providing the Union timely notice and a oppo
r-
tunity to bargain about the decision to lay off employees and its 
effects, must offer those employees reinstatement and make 
them whole for any loss of earnings and other bene
fits they 

conduct. Backpay shall be computed in accordance with 
F.
 
W. 
Woolworth Co
., 90 NLRB 289 (1950), with interest at the rate 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987)
, compounded daily as prescribed in 
Kentucky River 
Medical Center
, 356 NLRB 6
 
(201
1).
 
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
22
 
ORDER
 
The Respondent, Rose Fence, Inc., Baldwin, New York,
 
its 
officers, agents, successors, and assigns, shall
 
1. 
Cease and desist from
 
(a)
 
Unilaterally laying off employees in the following ba
r-
gaining unit represented by
 
Local 553, International Brothe
r-
hood of Teamsters (the Union): 
 
 
All full
-
time, regular par
t
-
time and seasonal drivers, installers, 
driver
-
installers, helpers, installer
-
helpers, yard workers and 
carpenters employed by the Employer at its facility located at 
939 Church Street, Baldwin, New York excluding all office 
clerical employees, profession
al employees, guards and s
u-
pervisors as defined in the Act
 
 
without providing the Union with timely notice and an oppo
r-
tunity to bargain about the decision to lay off employees and 
the effects of the layoff. 
 
                                        
        
 
22
 
If no exceptions are filed as provided by Sec. 102.46 of the 

the findings, conclusions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
(b) 
In any like or related manner interfering w
ith, restraining 
or coercing employees in the exercise of rights guaranteed to 
them by Section 7 of the Act.
 
2. 
Take the fo
llowing affirmative action
 
necessary to effe
c-
tuate the policies of the Act.
 
(a)
 
Before implementing any layoff of bargaining unit e
m-
p
loyees notify and, on request, bargain with Local 553, Intern
a-
tional Brotherhood of Teamsters as the exclusive collective
-
bargaining representative of employees in the bargaining unit, 
over the decision to lay off employees and the effects of such 
layoff.
 
(b)
 


collective
-
bargaining representative full reinstatement to their 
former jobs or, if those jobs no longer exist, to substantially
 
equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed.
 
(c)
 
Make whole the unit employees described above any loss 
of earnings and other benefits suffered as a result of Respon
d-

off of employees, in the manner set forth in 
the remedy section of the decision.
 
(d)
 
Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the
 
Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backp
ay 
due under the terms of this Order. 
 
(e)  
Within 14 days after service by the Region, post at its 

n-

23
 
Copies of the notice, on forms provided by the Regional 
Director for Region 29 after bei

authorized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous places 
including all places where notices to employees are customarily 
posted. In addition to the physical post
ing of paper notices, 
notices shall be distributed electronically, such as by email, 
posting on an intranet or an internet site and/or other electronic 
means, if the Respondent customarily communicates with its 
employees by such means. Reasonable steps sha
ll be taken by 
the Respondent to ensure that the notices are not altered, d
e-
faced, or covered by any other material. In the event that, du
r-
ing the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in the
se 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since July 2010.
 
(f
)
 
Within 21 days after service by the Region, file wit
h the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
                                        
        
 
23
 
If this Order is enforced by a judgment of a United States court
 
of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
  
 
 
                    
            
ROSE FENCE
,
 
INC
.
 
 
 
                    
  
 
235
 
 
Respondent has taken to comply.
 
I
T IS FURTHER O
RDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations 
of the Act not specifically found.
 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has 
ordered us to post and obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any
 
of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
lay off employees in the following bargaining 
unit represented by
 
Local 553, International Brotherhood of 
Teamsters (the Union): 
 
 
All full
-
time, regular part
-
time and seasonal drivers, installers, 
driver
-
instal
lers, helpers, installer
-
helpers, yard workers and 
carpenters employed by the Employer at its facility located at 
939 Church Street, Baldwin, New York excluding all office 
clerical employees, professional employees, guards and s
u-
pervisors as defined in the
 
Act
 
 
w
ithout providing the Union with timely notice and an oppo
r-
tunity to bargain about the decision to lay off employees and 
the effects of the layoff. 
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain
,
 
or coerce you in the exercise of 
rights guaranteed to you 
by Section 7 of the Act
.
 
W
E WILL
, before implementing any layoff of bargaining unit 
employees notify and, on request, bargain with the Union over 
the decision to lay off employees and the effects of such layoff.
 
W
E WILL
, within 14 


c-
tion as collective
-
bargaining representative full reinstatement to 
their former jobs or, if those jobs no longer exist, to substantia
l-
ly equivalent posi
tions, without prejudice to their seniority or 
any other rights or privileges previously enjoyed.
 
W
E WILL
 
make whole our unit employees who were unla
w-
fully laid off for any loss of earnings and other benefits suffered 
as a result of our unilateral lay off 
of employees, less any inte
r-
im earnings, plus interest.
 
R
OSE 
F
ENCE
,
 
I
NC
.
 
 
 
